Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 08/27/2021.  Claims 1, 7, 8 and 11 were amended.  Claim 5 was canceled.
Claims 15 and 17-20 were canceled in a preliminary amendment.  
Claims 1-4, 6-14 and 16 are currently pending and have been examined.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method comprising retrieving a plurality of clinical reports, detecting a measurement in each of the plurality of clinical reports, and determining which of the detected measurements have been registered in a defined structured format.
Regarding claims 1-10, there is no recitation that the method steps are performed in anything other than in the mind of user.  These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Mental Processes.  Nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions by interactions between humans, or in the mind of a user.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Claim 2 further recites that classifying the detected measurements, wherein the classifying determines a temporality of the one or more measurements, wherein the temporality determines whether each of the measurements are from a current imaging scan or a previous imagining scan, but still covers performance of the limitations in the mind of a user that constitute Mental Processes. 
Claim 3 further recites that wherein the classifying is conducted by statistical methods, but still covers performance of the limitations in the mind of a user that constitute Mental Processes. 
Claim 4 further recites that wherein the detecting is applied to at least one of a plurality of selected sections of the clinical reports, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 6 further recites that wherein the retrieving is based on a selected time frame, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 7 further recites that calculating a ratio of a number of the measurements that require registration to a total number of the measurements, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 8 further recites that calculating a ratio of patients with measurements requiring registration to a total number of patients with measurements, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 9 further recites that wherein the registration comprises utilizing a registration program capable to formatting the measurements into a structured format, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 10 further recites that wherein the measurements are lesion measurements, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 11 recites a method comprising identifying a plurality of patients with scheduled future clinical exam; determining if any of the plurality of patients have measurements that require registration in a defined structured format, placing the plurality of patients with the measurements requiring registration on a worklist, and registering the measurements in the defined structured format.
Regarding claims 11-14 and 16, there is no recitation that the method steps are performed in anything other than in the mind of user.  These limitations, as drafted, given the broadest reasonable 
Claim 12 further recites that wherein the identifying is narrowed by a time period within which the future clinical exams are scheduled, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 13 further recites that wherein the worklist is a spreadsheet file, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 14 further recites that registering the measurements of the plurality of patients on the worklist, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
Claim 16 further recites that validating the registering wherein the validating comprises a database to confirm that the measurement are in a structured format, but still covers performance of the limitations in the mind of a user that constitute Mental Processes.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The specification discloses that “embodiments may be implemented in any number of manners, including, as a separate software module, as a combination of hardware and software, etc.” and “… may be executed on a processor” (see at least Paragraph 56).  The hardware/software are recited at a high-level of generality as there is no further information provided that recites what the hardware/software/processor components are comprised of.  Additionally, a hardware/software/processor configured to carry out the abstract idea is merely an instruction to implement the abstract idea on a generic computer component.  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0253468 A1 to Osawa and further in view of U.S. Patent Application Publication US 2016/0012319 A1 to Mabotuwana and further in view of U.S. Patent Application Publication .
Claim 1:  
Osawa discloses the following limitations as shown below:
detecting a measurement in each of the plurality of clinical reports (see at least Fig. 32; Fig. 33; Paragraph 211; Paragraph 212; Paragraph 213, the measurement values “35 mm” and “34 mm” of the major axis length and the measurement values “20 mm” and “21 mm” of the minor axis length are determined to be “OK” (reliable)); and
determining which of the detected measurements have been registered in a defined structured format (see at least Fig. 34; Paragraph 220, the determination result has been changed from NG to OK based on the definitive diagnosis information);
identifying one or more of the plurality of clinical reports that include measurements yet to be registered (see at least Fig. 29, a list showing the number of NGs, and the percentage of NGs for each staff ID; Fig. 33; Paragraph 203);
registering the measurements in the defined structured format (see at least Fig. 12; Fig. 20; Paragraph 108; Paragraph 216, registration unit registers a result (which may also referred to as the determination result)).
Osawa may or may not disclose the following limitations, but Mabotuwana as shown does: 
retrieving a plurality of clinical reports for a plurality of patients (see at least Fig. 3; Paragraph 19; Paragraph 25, returns a set of matching prior studies);
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Osawa with Mabotuwana with the motivation to make the radiologist’s work easier and less time consuming by providing them with a tool to ensure consistency and longevity of findings such that some previously identified findings would not be overlooked (Mabotuwana, see at least Paragraph 1).
Osawa may or may not disclose the following limitations, but Felix as shown does: 

placing the one or more of the plurality of clinical reports on a worklist (see at least Paragraph 40; Paragraph 42, system shall automatically verify if a report is already existing; system will automatically create a task for the author(s) of each of these reports to verify);
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Osawa and Mabotuwana with Felix with the motivation “… to increase the radiologist’s efficiency …” and “… updating for the one or more users each task list whose query matches with the task” (Felix, see at least Paragraphs 5 and 17).
Claim 2:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
classifying the detected measurements, wherein the classifying determines a temporality of the one or more measurements (see at least Fig. 23; Fig. 24, period); 
wherein the temporality determines whether each of the measurements are from a current imaging scan or a previous imagining scan (see at least Fig. 23; Fig. 24, period).
Claim 3:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the classifying is conducted by statistical or machine learning methods (see at least Paragraph 11, a measurement value management system that enable easy reference to a reliable measurement value to be used for consultation, treatment, or statistical analysis).
Claim 4:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the detecting is applied to at least one of a plurality of selected sections of the clinical reports (see at least Fig. 3; Fig. 5; see at least Fig. 32; Fig. 33; Paragraph 211; Paragraph 212; Paragraph 213, the measurement values “35 mm” and “34 mm” of the major axis length and the measurement values “20 mm” and “21 mm” of the minor axis length are determined to be “OK” (reliable)).
Claim 6:  

wherein the retrieving is based on a selected time frame (see at least Fig. 7; Paragraph 78, various types of medical data are registered chronologically with the dates; Paragraph 80, the measurement information and the determination result … are able to be searched for based on … the date of the measurement).
Claim 7:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  
calculating a ratio of a number of the measurements that require registration to a total number of the measurements.
Claim 8:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  
calculating a ratio of patients with measurements requiring registration to a total number of patients with measurements.
Claim 9:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the registration comprises utilizing a registration program capable to formatting the measurements into a structured format (see at least Fig. 12; Fig. 20; Paragraph 108; Paragraph 216, registration unit registers a result (which may also referred to as the determination result)).
Claim 10:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the measurements are lesion measurements (see at least Fig. 8, Lesion ID, Measurement Information; Paragraph 8, lesion region, calculating the measurement value; Paragraph 12, the measurement value represents a feature of the lesion).


Response To Arguments
Applicant’s arguments from the response filed on 08/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) The claimed invention not only determines which detected measurements have been registered in the defined structured format, but also identifies which of the plurality of clinical reports include scheduled future clinical exam with measurements yet to be registered in order to generate a worklist for these clinical reports.  The claimed invention significantly improves the productivity and efficiency of the radiologists. Thus the present invention qualifies as significantly more than the allegedly abstract idea; (2) Osawa and Mabotuwana, alone or in combination, fail to disclose or suggest at least the amended limitations of claim 1.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention").  Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.  As such, Applicant’s arguments have been considered but are not found to be persuasive.  
In response to applicant’s arguments (2) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686